DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US Pub No. 2005/0096678).
Regarding claim 10, Olson discloses (Figures 1-11) an elongate ear cleaning device (10) having a longitudinal axis (Figure 1), the ear cleaning device comprising: an elongate body (12) having a unitary, one-piece construction (Figure 1) (Paragraphs 0024 and 0035), the body including a pair of ear cleaners (14, 16) at opposite ends of the body (Figure 1), the body including a handle (18) intermediate the ear cleaners (Figure 1); at least one ear cleaner of the pair of ear cleaners including an elongate head (16) configured to fit in a human ear (Paragraphs 0002 and 0030); the head (Figures 10-11) having a solid core (solid shaft inside of the head as shown in Figures 10-11) with a bulbous exterior shape (Figures 10-11); and a plurality of scraping projections (ribs 72) extending outward from the solid core (clearly shown in Figures 9-11).
Regarding claim 11, wherein the head includes a leading end portion (distal end portion) and a trailing end portion (proximal end portion), the trailing end portion extends from the handle (Figures 10-11), and at least one of the plurality of scraping projections extends along the core from the trailing end portion to the leading end portion (Figures 10-11) [16 scraping projections as a whole or altogether extend along the core from the trailing end portion to the leading end portion as shown in Figures 10-11].
Regarding claim 12, wherein at least two of the plurality of scraping projections extend along the core from the trailing end portion to the leading end portion (Figures 10-11) [16 scraping projections as a whole or altogether extend along the core from the trailing end portion to the leading end portion as shown in Figures 10-11].
Regarding claim 13, wherein the at least two of the plurality of scraping projections extend over a terminal end of the leading end portion (Figures 10-11).
Regarding claim 14, wherein the leading end portion includes a terminal end (74) that is outward convex (see annotated figure below).

    PNG
    media_image1.png
    747
    527
    media_image1.png
    Greyscale

















Regarding claim 15, wherein the at least two of the plurality of scraping projections are separated laterally by a common distance (clearly shown in Figures 10-11) (Paragraph 0034).
Regarding claims 16 and 17, wherein the at least two of the plurality of scaping projections are separated laterally by at least two different distances (see annotated figure below) wherein the at least two different distances includes a first distance (see annotated figure below) intermediate the leading end portion and the trailing end portion and a second distance (see annotated figure below) at the trailing end portion, and the first distance is greater than the second distance (see annotated figure below).

    PNG
    media_image2.png
    437
    765
    media_image2.png
    Greyscale



Regarding claim 18, further comprising a lateral projection (78) extending from the solid core (Figure 11), and the lateral projection supporting one of the plurality of scraping projections (Figures 10-11) (Paragraph 0033).
Regarding claim 19, wherein at least one of the plurality of scraping projections includes an elongated edge (87) (clearly shown in Figures 10-11).
Regarding claim 20, Olson discloses (Figures 1-11) an elongate ear cleaning device (10) having a longitudinal axis (Figure 1), the ear cleaning device comprising: an elongate body (12) having a unitary, one-piece construction (Figure 1) (Paragraphs 0024 and 0035), the body including a pair of ear cleaners (14, 16) at opposite ends of the body (Figure 1), the body including a handle (18) intermediate the ear cleaners (Figure 1); at least one ear cleaner of the pair of ear cleaners including an elongate head (16) configured to fit in a human ear (Paragraphs 0002 and 0030); the head (Figures 10-11) having a solid core (solid shaft inside of the head as shown in Figures 10-11) with a bulbous exterior shape (Figures 10-11); and a plurality of scraping recesses (open spaces 86 between ribs 72) extending inward into the solid core (clearly shown in Figures 9-11).
Regarding claim 21, wherein the head includes a leading end portion (distal end portion) and a trailing end portion (proximal end portion), the trailing end portion extends from the handle (Figures 10-11), and at least one of the plurality of scraping recesses extends along the core from the trailing end portion to the leading end portion (Figures 10-11) [15 scraping recesses as a whole or altogether extend along the core from the trailing end portion to the leading end portion as shown in Figures 10-11].
Regarding claim 22, wherein at least two of the plurality of scraping recesses extend along the core from the trailing end portion to the leading end portion (Figures 10-11) [15 scraping recesses as a whole or altogether extend along the core from the trailing end portion to the leading end portion as shown in Figures 10-11].
Regarding claim 23, wherein the at least two of the plurality of scraping recesses extend over a terminal end of the leading end portion (Figures 10-11).
Regarding claim 24, wherein the leading end portion includes a terminal end (74) that is outward convex (see annotated figure above for claim 14).
Regarding claim 25, wherein the at least two of the plurality of scraping recesses are separated laterally by a common distance (clearly shown in Figures 10-11) (Paragraph 0034).
Regarding claims 26 and 27, wherein the at least two of the plurality of scaping recesses are separated laterally by at least two different distances (see annotated figure below) wherein the at least two different distances includes a first distance (see annotated figure below) intermediate the leading end portion and the trailing end portion and a second distance (see annotated figure below) at the trailing end portion, and the first distance is greater than the second distance (see annotated figure below).





    PNG
    media_image3.png
    448
    707
    media_image3.png
    Greyscale



Regarding claim 28, wherein the plurality of scraping recesses are staggered about the solid core [The plurality of recesses are staggered about the solid core by being positioned at different distances from each other as shown in the annotated figure below].





    PNG
    media_image4.png
    638
    634
    media_image4.png
    Greyscale














Regarding claim 29, wherein the plurality of scraping recesses include recesses of at least two different sizes (clearly shown in the annotated figure above for claim 28 and in Figures 10-11) (Paragraph 0034).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-12 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,278,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
 Claims
17/357,646
10
11
12
20
21
22
Claims
Patent 9,278,030
1, 9
1, 9
1, 9
1, 9
1, 9
1, 9



Claims 10-12 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10, 16, 25, 26 and 31 of U.S. Patent No. 10,219,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
Claims
17/357,646
10
11
12
19
20
21
22
Claims
Patent 10,219,951
1, 6, 8, 10, 16, 25, 31
2, 26
2, 26
4
1, 2, 6, 8, 10, 16, 25, 26, 31
2, 26
2, 26




Claims 10-12, 14, 19-22, 24 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 16-18, 21, 25, 28, 31, 32, 36, 37 and 39 of U.S. Patent No. 11,045,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
 Claims
17/357,646
10
11
12
14
19
20
21
22
24
30
Claims
Patent 11,045,357
1, 11, 17, 18, 25, 28, 32, 37
5, 16
5, 16
39
18, 28, 32
1, 11, 17, 18, 25, 28, 32, 37
5, 16
5, 16
39
21, 31, 36


Allowable Subject Matter
 Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also, if it overcomes the nonstatutory double patenting rejection, set forth in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771